Affirmed and Memorandum Opinion filed January 14, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00422-CV

    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
                    TEXAS, Appellant

                                         V.

                           JOHN CARTER, Appellee

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-08386

                          MEMORANDUM OPINION

      Appellant Metropolitan Transit Authority of Harris County (Metro) appeals
from the trial court’s order denying its plea to the jurisdiction seeking dismissal of
appellee John Carter’s discrimination and retaliation causes of action brought
pursuant to the Texas Commission on Human Rights Act (TCHRA). See Tex.
Lab. Code §§ 21.051; 21.055. We affirm the trial court’s order.
                                           BACKGROUND

         Carter worked as a bus operator for Metro beginning in 1996. Carter had
suffered with polio as a child and this left him with a noticeable limp in his right
leg. The leg issue had never interfered with his ability to perform his duties as a
Metro bus operator. Starting in 2012, bus operators such as Carter were required
to maintain a Commercial Driver’s License (CDL) as well as a valid Department of
Transportation Medical Certification Card. It is undisputed that Carter possessed a
valid CDL and a valid Department of Transportation Medical Certification Card
signed by a doctor on the Department of Transportation national registry of doctors
approved to conduct the certification medical examinations during all relevant
times.

         In 2014, Carter’s bus was involved in an accident.                      The subsequent
investigation determined that a car had turned left in front of Carter’s bus and the
two vehicles collided. Nonetheless, Metro labeled the accident “preventable.” This
designation potentially subjected Carter to disciplinary action by Metro.

         After Metro had classified the accident as preventable, Carter’s union
contacted Bobby Ramirez, the superintendent of the Metro facility where Carter
was stationed, to ask him to review the on-board video 1 of the accident so that he
might reconsider Metro’s classification of the accident. Based on this request,
Ramirez reviewed the accident video. According to Ramirez, while watching the
video he thought he saw that Carter did not have sufficient leg strength to lift his
leg off the accelerator and instead had to use his arm to move his leg off the
accelerator and onto the brakes. 2 After viewing the video, Ramirez asked Metro’s

         1
         Metro’s buses are equipped with video cameras that show both the driver and the front
of the bus. The video does not appear in the appellate record. The record indicates that it was
submitted to the trial judge only for in camera review.
         2
             During his deposition, Carter denied that he had to use his arm to move his leg onto the
                                                   2
wellness department to order Carter to submit to a fitness-for-duty medical
physical. Ramirez made this request even though he did not know the guidelines
for when Metro supervisors could ask an employee to submit to a fitness-for-duty
medical examination.     Ramirez also placed Carter on modified duty after the
accident. According to Ramirez, this status allowed Carter to maintain his wages
and Metro employee benefits even though he was not operating a bus.

       Carter submitted to the fitness-for-duty examination at Concentra Medical
Center. Dr. Melincoff performed the examination and determined that Carter was
fit for duty. Ramirez, however, was not satisfied with the outcome of Carter’s
medical examination.     Despite Dr. Melincoff releasing Carter back to work,
Ramirez refused to put Carter back to work driving a bus. According to Ramirez,
he refused to put Carter back driving a bus because he was not certain that Carter
had actually undergone a fitness-for-duty medical examination. Ramirez asked the
wellness department to send Carter back to Concentra for another fitness-for-duty
examination and to make certain that the doctors there knew Carter had been
involved in a bus accident and that Carter “has issues with [his] right leg,” and that
Ramirez wanted the doctors to confirm that before releasing Carter back to work.

       After receiving the directive from Ramirez, a second Concentra doctor, Viet
Nguyen, re-examined Carter, reversed Dr. Melincoff’s opinion from the previous
week, “temporarily deferred” Carter’s certification, and recommended that Carter
must pass a Texas Department of Public Safety Skilled Performance Evaluation
(SPE) to determine if he was capable of driving commercial vehicles. There is no
evidence in the record that either Metro or Carter considered Dr. Nguyen’s initial
examination of Carter to be a formal Department of Transportation certification
examination because Dr. Nguyen did not report his findings to the Federal Motor

brake pedal.

                                          3
Carrier Safety Administration. See 49 C. F. R. 391.43(g)(5) (requiring doctors to
report results of medical certification examinations to the FMCSA).

       Dr. Nguyen examined Carter again two months later, in August 2014. This
time Dr. Nguyen issued Carter a three-month medical certification but stated
Carter must be periodically monitored due to possible obstructive sleep apnea. Dr.
Nguyen issued the temporary medical certification so Carter could undergo a sleep
study during that three-month-time period. Dr. Nguyen also checked the box for
an SPE Certificate. Dr. Nguyen later prepared an affidavit attached as an exhibit to
Metro’s plea to the jurisdiction.         Dr. Nguyen averred that following Carter’s
examination, he “required Mr. Carter to obtain a Skill Performance Evaluation
(SPE) Certificate before he could operate a commercial motor vehicle.”

       According to Ramirez, DPS issues SPE’s and it is completely within DPS’s
discretion whether to issue an SPE or not. Ramirez had never before participated
in sending a Metro bus operator to DPS for an SPE. While Ramirez testified that
Metro assisted Carter with the SPE process, he could not explain what, if anything,
Metro specifically did to assist Carter. Ramirez also did not know if Metro’s
efforts to assist Carter with the SPE process included having someone from the
Metro training department, or any other Metro personnel, get on a bus with Carter
to evaluate his ability to drive a bus. Ramirez did reveal that it was during the SPE
process that the limb-waiver requirement was imposed on Carter. 3                     Ramirez
believed the requirement of a limb waiver was generated as part of the DPS
process for getting an SPE test done. According to Ramirez, Carter was the first
Metro bus operator he was aware of who had the limb-waiver requirement imposed
       3
         The record reveals very little evidence explaining exactly what a “limb waiver” is, who
or what department issues it, who or what department or entity imposed the requirement on
Carter, and who exactly must possess one before being allowed to obtain a CDL. Carter alleged
in his petition that a limb waiver must be obtained by a person with “documented limb
amputations or impairments as evaluated by board-certified orthopedic surgeons or physiatrists.”

                                               4
on him. Finally, Ramirez testified that he was not aware whether Carter ever took
the SPE test or obtained an SPE certificate. At this point, Carter was now required
to (1) undergo a sleep study, 4 (2) obtain a limb waiver, and (3) obtain an SPE
certificate before Metro would allow him to return to operating a bus.

       Carter’s two-year DOT medical certificate was set to expire in May 2015.
Carter went to a doctor registered with the national registry to perform Department
of Transportation physicals as Metro required him to do. 5 The doctor performed a
physical on Carter, which he passed. The doctor then renewed Carter’s medical
certification which would now expire two years later in May 2017. The examining
doctor was on the national registry of approved doctors as was required by Metro. 6

       Metro did not accept Carter’s 2015 medical certificate. Metro asserted that
the 2015 medical certificate conflicted with Dr. Nguyen’s August 2014 report.
Metro notified Carter that he would be required to undergo another physical
examination, this time by a doctor chosen by Metro.                    Carter agreed to the
examination. However, just prior to the appointment, Carter experienced a flare up
of gout, which he discussed with the examining doctor at the appointment. As a
result of the gout flare-up, Carter was unable to complete the medical examination
as scheduled. The appointment was rescheduled in January 2016 and the doctor
who performed the examination refused to clear Carter for medical certification
due to perceived impairment of Carter’s right leg.

       4
         Carter did undergo a sleep study and he was diagnosed with sleep apnea. Carter was
prescribed, and he later obtained, a CPAP machine to address his sleep apnea.
       5
         Carter’s 2013 medical certification examination was also performed by a doctor on the
national registry.
       6
           In Metro’s letter informing Carter that he was required to undergo a third medical
certification examination, Metro recognized that the examination could be performed by “an
approved clinic or individual listed on the National Registry.” Despite that recognition, and the
fact that Carter would be paying the cost of the examination, Metro scheduled the examination at
a doctor it chose.

                                               5
      From June 2014 to January 2016, Metro moved Carter from place to place
within the agency. First, Metro placed Carter in driver retraining. Metro then
assigned Carter to a desk in Metro’s downtown building where he opened letters,
pulled staples, and placed the letters in a stack. When Metro did not accept
Carter’s May 2015 medical certification, Carter hired an attorney and complained
that Metro’s treatment discriminated against him. Soon thereafter Metro assigned
Carter to a new shift that required him to report to a remote outdoor park and ride
facility before dawn each morning. Metro asked Carter to count transit passengers
passing through the station. There was no building or shelter other than the transit
platform, so Carter had to spend the summer days sitting in his car. In the fall,
Metro moved Carter to the North Shepherd Park and Ride facility. According to
Carter, the facility initially had a small information booth equipped with light and
heat. But, in November, Metro first cut off the electricity to the booth, and then
removed the booth altogether, leaving Carter without light, heat, or shelter for his
early morning shifts.     After he was terminated, Carter travelled to the North
Shepherd facility and he discovered that Metro had returned a booth to the facility.
Metro kept Carter in this assignment from June 2015 through January 2016.

      In January 2016, after receiving notification that Carter had not passed the
January 2016 medical examination, Metro placed Carter on involuntary medical
leave. Prior to this point, Carter had been able to maintain his wages and Metro
employee benefits.      The notification letter informed Carter that once he had
received a “release with no restrictions” from his doctor, he should contact Metro
to return to work. The letter also notified Carter that he must make arrangements
with Metro to pay his medical insurance premiums and that a failure to contact the
appropriate Metro department “can result in termination of medical coverage.”
Faced with this letter, Carter was unsure how to proceed. Carter possessed a May


                                         6
2015 medical certification stating he was able to drive commercial vehicles
without restrictions, but Metro refused to accept this certificate. DPS had rejected
his efforts to obtain an SPE. Carter’s effort to obtain a limb waiver was denied by
DPS. Metro then assigned an employee to assist Carter with the application, but
Metro failed to properly prepare the new limb-waiver forms, so Carter never
obtained a limb waiver. In addition, Metro had shown no interest in giving Carter
an opportunity to demonstrate that he was physically capable of performing the job
of bus operator by putting him on a bus along with a supervisor such as Ramirez,
or a Metro trainer. At this point, Carter filed a charge of discrimination with the
Equal Employment Opportunity Commission (EEOC) and the Texas Workforce
Commission (TWC) on April 18, 2016.

       In March 2017, Metro “administratively terminated” Carter. None of the
Metro personnel who provided deposition or affidavit testimony in this case took
responsibility for that decision, nor could they identify the responsible Metro
official.   In the notification letter, Metro stated that “[d]ue to the medical
restrictions prohibiting you from performing the essential duties of a Bus Operator,
the Authority must administratively separate you as an employee.” In the letter,
Metro did not identify any specific medical restrictions nor any essential job
functions that Carter could not perform. Instead, Metro informed Carter that he
“must be qualified to perform the prospective job requirements and be physically
capable of performing the essential functions for an extended period of time.”
Finally, the letter notified Carter that his employment benefits ceased once he was
“administratively terminated.”

       Carter eventually found work as a commercial truck driver with a trucking
company. This job requires Carter to possess both a CDL and a DOT medical
certification. At the time of his deposition, Carter possessed both and was still

                                         7
employed as a driver by the trucking company.

      Carter filed suit against Metro in February 2017 alleging causes of action for
disability and age discrimination as well as a retaliation cause of action. Metro
filed a plea to jurisdiction and an amended plea to the jurisdiction arguing that the
trial court lacked jurisdiction because Carter had failed to demonstrate that Metro’s
governmental immunity had been waived. At the oral hearing on Metro’s plea,
Carter non-suited his age discrimination claim in open court.         After the oral
hearing concluded, the trial court denied Metro’s plea. This interlocutory appeal
followed.

                                     ANALYSIS

      Metro raises three issues on appeal. In its first issue, Metro argues Carter’s
disability discrimination and retaliation claims are time-barred. In its second issue
Metro asserts that Carter did not present prima facie evidence of the second
element of his disability cause of action. Finally, in its third issue, Metro contends
Carter failed to present prima facie evidence of the third element of his retaliation
claim. We address these issues in order.

I.    Standard of review for pleas to the jurisdiction

      As a governmental unit, Metro is immune from suit absent an express waiver
of governmental immunity. See Alamo Heights Indep. Sch. Dist. v. Clark, 544
S.W.3d 755, 770 (Tex. 2018) (stating governmental units are immune from suit
unless the state consents).     The TCHRA provides a limited waiver of that
immunity when a governmental unit has discriminated in any manner against an
employee on the basis of race, gender, disability, or other protected classification,
or has retaliated against the employee for opposing or complaining of such
discrimination. Harris Cty. Hosp. Dist. v. Parker, 484 S.W.3d 182, 191 (Tex.


                                           8
App.—Houston [14th Dist.] 2015, no pet.).         The TCHRA’s immunity waiver
applies only if the plaintiff alleges a violation within the scope of the statute.
Clark, 544 S.W.3d at 770; Parker, 484 S.W.3d at 191. If the plaintiff does not
sufficiently plead facts that state a claim under the TCHRA, the governmental unit
may challenge the pleadings with a plea to the jurisdiction. Parker, 484 S.W.3d at
191. The governmental unit may also use a plea to the jurisdiction to challenge the
existence of jurisdictional facts. Id.

      Immunity from suit may be asserted through a plea to the jurisdiction or
other procedural vehicle, such as a motion for summary judgment. Clark, 544
S.W.3d at 770. A jurisdictional plea may challenge the pleadings, the existence of
jurisdictional facts, or both.    Id.    When a jurisdictional plea challenges the
pleadings, we determine if the plaintiff has alleged facts affirmatively
demonstrating subject-matter jurisdiction. Id. If, however, the plea challenges the
existence of jurisdictional facts, we move beyond the pleadings and consider
evidence when necessary to resolve the jurisdictional issues, even if the evidence
implicates both subject-matter jurisdiction and the merits of a claim. Id.

      Here, Metro’s plea challenged the existence of jurisdictional facts with
supporting evidence. In that situation, the standard mirrors that of a traditional
summary judgment. Id. at 771. If the plaintiff’s factual allegations are challenged
with supporting evidence necessary to consideration of the plea to the jurisdiction,
to avoid dismissal, the plaintiff must raise at least a genuine issue of material fact
to overcome the challenge to the trial court’s subject matter jurisdiction. Id. When
the evidence submitted to support the plea implicates the merits of the case, we
take as true all evidence favorable to the plaintiff, indulging every reasonable
inference and resolving any doubts in the plaintiff’s favor. Id. In doing so,
however, we cannot disregard evidence necessary to show context, and we cannot

                                           9
disregard evidence and inferences unfavorable to the plaintiff if reasonable jurors
could not. Id.

      We review a trial court’s disposition of a jurisdictional plea de novo. Suarez
v. City of Texas City, 465 S.W.3d 623, 632 (Tex. 2015).

II.   Carter’s claims are not time-barred.

      Carter alleges that Metro discriminated against him on the basis of disability
or perceived disability when it placed him on unpaid medical leave and then
subsequently terminated him. Carter also alleges that Metro retaliated against him
after he retained legal counsel to oppose those same discriminatory actions. Metro
argues in its first issue that Carter’s claims are time-barred because he waited too
long to file his administrative complaint with the TWC and the EEOC. According
to Metro, Carter’s administrative filings came too late because Carter was on
notice as early as August 6, 2014, the day Dr. Nguyen imposed the SPE
requirement on him, that he was the victim of disability discrimination. Metro
asserts that Carter was therefore required to file his charge of discrimination within
180 days of that date. Because he did not, Metro argues Carter’s claims are time-
barred. We disagree.

      In addition to the date Dr. Nguyen imposed the SPE requirement, the record
evidence establishes that Carter (1) retained legal counsel in May 2015 to complain
about Metro’s treatment of him; (2) was placed on involuntary medical leave of
absence on January 13, 2016, and (3) was subsequently terminated on March 27,
2017. The parties do not dispute that Carter filed his charge of discrimination on
April 18, 2016 and the record establishes that Carter filed suit against Metro on
February 6, 2017.

      A lawsuit under the TCHRA is limited to the claims made in the charge or


                                         10
complaint filed with TWC and factually related claims that can reasonably be
expected to grow out of the TWC’s investigation.        Alief Indep. Sch. Dist. v.
Brantley, 558 S.W.3d 747, 756 (Tex. App.—Houston [14th Dist.] 2018, pet.
denied). The legislature has mandated that all statutory prerequisites to suit are
jurisdictional requirements in suits against governmental entities. Prairie View A
& M Univ. v. Chatha, 381 S.W.3d 500, 510 (Tex. 2012); Metro. Transit Auth. of
Harris Cty. v. Douglas, 544 S.W.3d 486, 492 (Tex. App.—Houston [14th Dist.]
2018, pet. denied). The TCHRA requires a person claiming to be aggrieved by an
unlawful employment practice to file a charge with the TWC or the EEOC within
180 days of the allegedly unlawful employment practice. Tex. Lab. Code
§ 21.201(a), (g). Thus, filing a timely charge with the TWC or the EEOC is
generally a jurisdictional prerequisite to filing suit for unlawful employment
practices against a governmental entity. Chatha, 381 S.W.3d at 511–12, 514; see
also Douglas, 544 S.W.3d at 492. A plaintiff’s lawsuit under the TCHRA will be
limited in scope to only those claims that are included in a timely-filed
administrative charge and to factually related claims that could reasonably be
expected to grow out of the agency’s investigation of the claims stated in the
plaintiff’s charge. City of Sugar Land v. Kaplan, 449 S.W.3d 577, 582 (Tex.
App.—Houston [14th Dist.] 2014, no pet.). Additionally, in Douglas, this court
determined that a plaintiff such as appellee is not required to file a new Charge of
Discrimination to allege discriminatory discharge or retaliation if those claims are
factually related to claims that were previously included in a Charge of
Discrimination. 544 S.W.3d at 498–99 (citing Gupta v. E. Tex. State Univ., 654
F.2d 411, 414 (5th Cir. 1981)).

      In the present case, the evidence is undisputed that, while Carter was (1)
placed on modified duty based on Dr. Nguyen’s decision to impose the SPE


                                        11
requirement, (2) transferred to a remote park and ride facility, and (3) subjected to
additional medical examinations, he was still receiving his regular pay and
benefits, which were not impacted until he was placed on involuntary medical
leave. These types of actions by Metro, which did not impact his compensation
and fall short of suspension or termination, were insufficient by themselves, to
qualify as actionable employment actions. See Chatha, 381 S.W.3d at 510 (stating
in a pay discrimination case, that the “employee must file a complaint under the
TCHRA within 180 days of the date she is informed of the alleged discriminatory
pay decision”); Olivarez v. University of Texas at Austin, No. 03-05-00781-CV,
2009 WL 1423929, *3 (Tex. App.—Austin May 21, 2009, no pet.) (mem. op.)
(stating that adverse employment actions must be tangible or material and that
demotions without change in pay, or reassignment to a more inconvenient job, are
insufficient to constitute a tangible or material adverse employment action). The
evidence establishes that Carter was placed on involuntary medical leave of
absence on January 13, 2016.             It was only when Metro placed Carter on
involuntary medical leave even though he possessed a valid, two-year CDL and
DOT medical certification, that Metro’s discriminatory animus became sufficiently
clear and he had suffered a tangible employment action, that Carter was required to
file a charge of disability discrimination. See id. Carter filed his charge of
discrimination on April 18, 2016, which is well within 180 days of that date. In
addition, Carter did not hire an attorney to complain about Metro’s treatment until
May 2015, almost a full year after Dr. Nguyen imposed the SPE requirement.
Thus, Dr. Nguyen’s action could hardly serve as notice that Carter would be
retaliated against for an action he had not yet taken.              As with the disability
discrimination complaint, we conclude that Carter was not on notice of Metro’s
retaliation against him until Metro placed him on involuntary medical leave. 7 To
      7
          While Carter filed his charge of discrimination before he was terminated, we conclude
                                              12
the extent Carter references the earlier actions Metro took against him, such as
refusing to recognize his medical certifications and transferring him to an out of
the way park and ride facility, we conclude that he may use those actions “as
background evidence in support of a timely claim.”                Esters v. Tex. Dept. of
Transp., No. 14-11-00977-CV, 2013 WL 3947159, at *5 n.9 (Tex. App.—Houston
[14th Dist.] July 30, 2013, pet. denied) (mem. op.) (internal quotation marks
omitted). We overrule Metro’s first issue arguing Carter’s claims are time-barred.

III.   There is a fact issue on whether Carter was qualified for the job of bus
       operator.

       Metro complains in its second issue that Carter did not establish a prima
facie case of disability discrimination. To establish a prima facie case of disability
discrimination, the plaintiff must show that (1) he has a disability, (2) he is
qualified for the job, and (3) he suffered an adverse employment decision because
of his disability. Donaldson v. Tex. Dep’t of Aging & Disability Servs., 495
S.W.3d 421, 436 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). The only
element at issue on appeal is whether Carter established a prima facie case that he
was qualified for the job. To establish that he was qualified for the job, Carter was
required to present evidence showing either (1) he could perform all the essential
job functions of a Metro bus operator with or without modifications or
accommodations, or (2) that some accommodations by Metro would enable him to
perform the bus operator job functions. Id. at 437.

       In support of its argument that Carter did not establish a prima facie case
that he was qualified for the job, Metro points out the following: (1) Dr. Nguyen
issued Carter a three-month medical certification that was only effective if Carter


that he was not required to file an additional charge of discrimination on that claim. Douglas,
544 S.W.3d at 499.

                                              13
obtained an SPE, which Carter never obtained; (2) Ramirez’s testimony that he
was concerned about Carter’s ability to safely perform his duties after he viewed
the video of the accident involving Carter’s bus and that he was authorized to send
Carter for a fitness-for-duty medical examination based on that concern; and (3)
Carter was required to obtain his medical certifications only from a “Metro-
approved,” “DOT-certified medical examiner.” We conclude there is a genuine
issue of material fact on each of these contentions. First, the evidence is disputed
as to which doctors could perform the DOT medical certification examinations on
Carter.   While Metro witnesses asserted that the examining doctor had to be
approved by Metro, they did not offer any evidence on what exactly that meant.
The December 16, 2015 letter notifying Carter that he had to submit to an
independent third-party medical examination states only that the examining doctor
had to be working at “an approved clinic or [an] individual listed on the National
Registry.” The letter does not mention any other requirement. Second, there is
evidence in the record that Carter maintained a CDL and a Department of
Transportation medical certification at all relevant times. There is also evidence
that Carter was working at the time of his deposition as a commercial truck driver,
a job that required him to maintain a CDL and a Department of Transportation
medical certification. This evidence creates a fact issue on whether Carter was
qualified to perform the duties of a Metro bus operator.          Since Metro has
challenged on appeal only whether Carter established a prima facie case that he
was qualified to perform the job of bus operator, we conclude that Metro has not
demonstrated that the trial court erred when it denied Metro’s plea. We therefore
overrule Metro’s second issue.

III.   There is at least a fact issue on Carter’s retaliation cause of action.

       We turn next to Carter’s retaliation cause of action. Carter alleges that

                                         14
Metro retaliated against him after he retained legal counsel in May 2015 who then
made complaints to Metro on his behalf.           Carter further alleges that Metro
retaliated against him by first placing him on involuntary medical leave and then
terminating his employment altogether. Metro argues in its third issue that the trial
court erred when it denied its plea aimed at Carter’s retaliation claim because
Carter did not present evidence establishing a prima facie case on the causation
element of his retaliation claim.

      The TCHRA makes retaliation for opposing a discriminatory practice
actionable. See Tex. Lab. Code § 21.055. “To establish a prima facie case of
retaliation, an employee must show: (1) she engaged in an activity protected by the
TCHRA, (2) she experienced a material adverse employment action, and (3) a
causal link exists between the protected activity and the adverse action.” Clark,
544 S.W.3d at 782. Metro challenges only Carter’s prima facie evidence of the
third element.

      Here, Metro cites a small portion of Carter’s deposition testimony:

      Q.            Are there any other ways that you feel that you were
                    being treated differently by METRO after you retained
                    an attorney?
      Carter:       Yes.
      Q.            Please identify what those are.
      Carter:       I feel that after I retained an attorney they kept doing the
                    same things. They kept trying to do the same things with
                    no avail. It just – everything failed for them.
      Q.            So it was exactly the same treatment that you were
                    receiving prior to re-hiring an attorney; is that correct sir?
      Carter:       Somewhat.

Based on this exchange, Metro argues that Carter “acknowledged that there was no
change in treatment from before and after his purported ‘protected activity’ of

                                          15
retaining an attorney.”            Carter’s vague answer hardly constitutes an
acknowledgement that his treatment did not change after he retained an attorney.
In addition, Metro ignores the evidence in the record that Metro suspended and
then fired Carter after he retained counsel. In both notification letters, Metro
informed Carter that the reason for Metro’s action was Metro’s belief that “medical
restrictions [were] prohibiting [him] from performing the essential duties of a Bus
Operator.” It was this belief by Metro, which Metro held despite Carter possessing
a valid CDL and a Department of Transportation medical certification, that Carter
retained his attorney to address. We conclude that Carter presented sufficient
evidence to create a fact issue on his retaliation case. 8 We overrule Metro’s third
issue.

                                        CONCLUSION

         Having overruled Metro’s issues on appeal, we affirm the trial court’s order
denying Metro’s plea to the jurisdiction and remand the case to the trial court for
further proceedings consistent with this opinion.




                                            /s/     Jerry Zimmerer
                                                    Justice



Panel consists of Chief Justice Christopher, and Justices Wise, and Zimmerer.

         8
          We also reject Metro’s nebulous argument that Carter did not establish a prima facie
case that he experienced an adverse employment action because his “administrative separation”
was not a discrete decision made by Metro but was instead merely the bureaucratic fruition of a
decision made long before by Dr. Nguyen, who was not even a Metro employee. Metro cites no
legal authority for this novel argument and we conclude it is waived for inadequate briefing. See
Tex. R. App. P. 38.1(i).

                                               16